Order entered September 9, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01430-CR
                                      No. 05-12-01603-CR

                           NAKIA LASHUAN FRANKLIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                    Trial Court Cause Nos. 416-81048-2008, 416-81072-2012

                                           ORDER
        The Court REINSTATES these appeals.

        On August 14, 2013, we ordered the trial court to make findings regarding the availability

of the reporter’s record from the June 19, 2008 guilty plea hearing. On September 4, 2013, we

received the record of the plea hearing. Therefore, in the interest of expediting the appeal, we

VACATE the August 14, 2013 order requiring findings.

        We ORDER appellant to file a brief within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE